DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 5-9, 11-16, and 21-27 are currently pending. Claims 1-2, 5-9, 11-16, and 21-27 are rejected.
Response to Arguments
Applicant’s arguments, see Pg. 9 of the remarks, filed October 22, 2021, with respect to the 35 U.S.C. 112(b) rejections of Claims 4-6 and 10-12 and 35 U.S.C. 112(d) rejections of Claims 10-12 have been fully considered and are persuasive in light of amendments. The 35 U.S.C. 112(b) rejections of Claims 4-6 and 10-12 and 35 U.S.C. 112(d) rejections of Claims 10-12 have been withdrawn. 
Applicant’s arguments, see Pg. 9 of the remarks, filed with respect to the rejections Claims 1-2 and 5-6 under 35 U.S.C. 102 in view of Bottome et al. (US 2014/0086751 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Thistle et al. (US 2018/0187558 A1).
As noted by Applicant, Bottome does not expressly teach wherein the seal is in direct contact with one of the first connecting wall and the second connecting wall and is in moveable engagement with the other of the first connecting wall and the second connecting wall and the seal is V-shaped as claimed. However, a similar limitation was previously addressed in view of Thistle as detailed in the rejection below. 
Applicant’s arguments, see Pg. 9 of the remarks, filed with respect to the rejections of Claims 8-11 and 13 under 35 U.S.C. 102 in view of Bottome have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Clayton et al. (GB 2,416,568 A).

Arguments with respect to the remaining 35 U.S.C. 103 rejections depend upon those addressed above. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 03, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6, 8-9, 11-16, 21-22, and 25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 6, Line 6 recites “a second edge”. It is unclear if this is the same as the “second edge” previously recited in Line 4 since they both appear to have some relation to the “second gas path wall”. For purposes of examination, it is believed these were intended to be the same “second edge”. 
Regarding Claim 8, Lines 4-6 recite “wherein the first pressure side wall and the second pressure side wall extend between a leading edge and a trailing edge on the first fan blade”. It is unclear how this structure is possible since the “second pressure side wall” is of the “second fan blade”. For purposes of examination, it is believed the recitation of the “second pressure side wall” was intended to recite the “first suction side wall”. 
Regarding Claim 8, Lines 16-17 recite “the pressure side platform” and “the suction side platform”. There is insufficient antecedent basis for these limitations in the claim, since they were not previously introduced. For purposes of examination, it is believed these recitations intended to refer to the previously recited “pressure side platform half” and “suction side platform half”. 
Regarding Claim 8, Line 16 recites “a leading edge”. It is unclear if this is the same “leading edge” previously introduced in Line 5. For purposes of examination, it is believed these were intended to be the same “leading edge”. 
Regarding Claim 13, Lines 2-3 introduce “a first leading edge”, “a first trailing edge”, “a second leading edge”, and “a second trailing edge”. However, similar leading and trailing edges are already introduced in Claim 8. It is unclear if these leading and trailing edges are the same ones that were already introduced. 
Regarding Claim 13, Lines 3-5 recite “the pressure side platform half and the suction side platform half each extend forward beyond the first leading edge and the second leading edge”. However, this appears to conflict with Claim 8, which requires “the pressure side platform is located downstream a leading edge of the first fan blade and the suction side platform is located downstream of the leading edge of the second fan blade”. How can the platform extend beyond a leading edge yet be downstream of the leading edge? It is unclear how this claim should be interpreted in light of the prior art since the limitations conflict. 
Regarding Claim 15, Lines 1-3 introduce “a first leading edge”, “a first trailing edge”, “a second leading edge”, and “a second trailing edge”. However, similar leading and trailing edges are already introduced in Claim 8. It is unclear if these leading and trailing edges are the same ones that were already introduced. For purposes of examination, it is believed these were intended to be the same edges. 
Regarding Claim 22, Lines 1 and 2 recite “the pressure side platform” and “the suction side platform” respectively. There is insufficient antecedent basis for these limitations in the claim, since they were not previously introduced. For purposes of examination, it is believed these recitations intended to refer to the previously recited “pressure side platform half” and “suction side platform half”. 
Regarding Claim 25, Lines 13 and 14 recite “the pressure side platform” and “the suction side platform” respectively. There is insufficient antecedent basis for these limitations in the claim, since they were not previously introduced. For purposes of examination, it is believed these recitations intended to refer to the previously recited “pressure side platform half” and “suction side platform half”. 
Regarding Claim 25, Line 13-14 recite “a leading edge of the first fan blade”. It is unclear if this is the same leading edge introduced in Line 3 or introducing an additional leading edge. For purposes of examination, it is believed this recitation refers to the same leading edge. 
Regarding Claim 26, Lines 9 and 10 recite “the pressure side platform” and “the suction side platform” respectively. There is insufficient antecedent basis for these limitations in the claim, since they were not previously introduced. For purposes of examination, it is believed these recitations intended to refer to the previously recited “pressure side platform half” and “suction side platform half”.
Regarding Claim 26, Lines 9-10 recite “the trailing edge of the first fan blade”. There is insufficient antecedent basis for this limitation in the claim, since there is no fan blade nor edge previously introduced. For purposes of examination, the claim will be treated as having antecedent basis for the fan blade. 
Regarding Claim 26, Lines 12-13 recite “wherein the seal is V-shaped and in direct contact with one of the first connecting wall or the second connecting wall”. However, this already appears to be recited in Claim 1. It is unclear what additional structure this limitation adds to further narrow the claim. Note that Claim 26 depends upon 24, which depends upon 1. 
Claims 9, 11-12, 14, 16, 21, and 27 are subsequently rejected for their dependencies upon a previously rejected claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-6, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Bottome et al. (US 2014/0086751 A1), hereinafter Bottome, in view of Thistle et al. (US 2018/0187558 A1), hereinafter Thistle.
Regarding Claim 1, Figures 4-5 of Bottome teach a fan blade platform assembly, comprising: a pressure side platform half (130) including a first attachment wall (146), a first gas path wall (144), and a first connecting wall (152) attached to both the first attachment wall (146) and the first gas path wall (144); a suction side platform half (132 of circumferentially adjacent blade, not shown) including a second attachment wall (mirror of 146 across the blade), a second gas path wall (mirror of 144 across the blade), and a second connecting wall (mirror of 152 across the blade) attached to both the second attachment wall and the second gas path wall; and a seal (not shown) engaging the pressure side platform half (130) and the suction side platform half (132, not shown of adjacent blade), wherein the seal follows a curvilinear path in an axial direction. See also annotated Figure 5’ below. What is shown in Figures 4-5 is a singular blade (124), however, it is understood that circumferentially adjacent blades have the same structure. The suction side platform half of an adjacent blade would be placed along the edge (142) shown in Figure 5, resulting in the claimed suction side platform half. This is described in paragraph [0060], which also includes the discussion of a seal on the edge (142). Paragraph [0060] notes the seal may be formed or bonded to the edge (142), resulting in a direct contact, and sealed/bonded against an opposing edge. Simply being “sealed against” satisfies the broadest reasonable interpretation of “moveable engagement”, since being “sealed against” is understood to only require pressing against without a bonding attachment. Edge (142), which 

    PNG
    media_image1.png
    579
    697
    media_image1.png
    Greyscale

Bottome does not expressly teach wherein the seal is in direct contact with one of the first connecting wall and the second connecting wall and is in moveable engagement with the other of the first connecting wall and the second connecting wall and the seal is V-shaped as claimed. However, a V-shape would have been obvious in view of Thistle. 
Figure 7 of Thistle teaches a platform assembly with a seal (72), wherein the seal is V-shaped. The shaping allows for the restraining the movement of the seal in the tangential direction [0049]. As seen in Figure 7 of Thistle, the V-shaped seal (72) presses against the slanted surface (84). The slanted surfaces of Bottome are the connecting walls (see Figure 5’ above). Therefore the direct contact and engagement would be with respect to the connecting walls of Bottome when applied to Bottome, since the connecting walls form the corresponding V-shape the seal lies against. 

Regarding Claim 2, Bottome and Thistle teach the assembly as set forth in Claim 1. 
Bottome teaches wherein the first attachment wall includes an adhesive for securing the pressure side platform half to a fan blade and the second attachment wall includes an adhesive for securing the suction side platform half to a suction side of an adjacent fan blade. This is shown in Figure 10, wherein an adhesive (194) is placed between an attachment wall (left of 194) of an appropriate platform half and the fan blade (124) for securement [0102-0104]. 
Regarding Claim 5, Bottome and Thistle teach the assembly as set forth in Claim 1. 
Figure 5 of Bottome teaches a first edge (148) located at an intersection of the first gas path wall (144) and the first attachment wall (146); and a second edge (142) located at an intersection of the first gas path wall (144) and the first connecting wall (152); wherein the second edge (142) is located opposite the first edge (148) on the first gas path wall (144), the first edge (148) of the first gas path wall (144) follows a first convex profile, and the second edge (142) of the first gas path wall (144) follows a second concave profile. 
Regarding Claim 6, as far as it is definite and understood, Bottome and Thistle teach the assembly as set forth in Claim 5. 
Figure 5 of Bottome (see also annotated Figure 5’ above) teaches a first edge located at an intersection of the second gas path wall and the second attachment wall; a second edge located at an intersection of the second gas path wall and the second connecting wall; wherein and a second edge is located opposite the first edge on the second gas path wall, the first edge of the second gas path wall follows a first concave profile, and the second edge of the second gas path wall follows a second convex profile. 
Regarding Claim 23, Bottome and Thistle teach the assembly as set forth in Claim 1. 
Figures 4-5 of Bottome teach wherein: the first attachment wall (146), the first gas path wall (144), and the first connecting wall (152) define a first internal passage having an inlet cross-sectional area at an inlet (at front end) to the first internal passage and an outlet cross-sectional area at an outlet (at rear end) to the first internal passage; and the second attachment wall, the second gas path wall, and the second connecting wall define a second internal passage having an inlet cross-sectional area at an inlet (at front end) and an outlet cross-sectional area at an outlet (at rear end) to the second internal passage (see also Figure 5’ above). Paragraph [0066] describes the internal of the platform halves to be hollow triangular sections, therefore they have respective internal passages. 
Bottome is silent regarding whether the inlet cross-sectional areas are smaller than the outlet cross-sectional areas as claimed. However, having the inlet cross-sectional areas be smaller than the outlet cross-sectional areas would have been obvious to one of ordinary skill in the art to fit known fan structures in the art. 
As seen in Figure 3 of Bottome, the nose cone structure of the fan (113) is known to diverge from its front to rear end. This results in an outer gas path wall that slants radially outward from forward to rear ends. This is even recognized by Bottome which allows for the gas path wall (144) to be angled relative to the rotation axis. As a result, the increasing distance between the gas path wall (144) relative to the bottom results in an area that gradually increases from the forward end, where the inlet is, to the rear end, where the outlet is. This increasing area may be inferred from following edge (150, unlabeled in Figure 4 but labeled in 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the assembly taught by Bottome-Thistle such that the inlet cross-sectional areas are smaller than the outlet cross-sectional areas, to accommodate for the remaining diverging structure of the fan assembly. 
Regarding Claim 24, Bottome and Thistle teach the assembly as set forth in Claim 1. 
Bottome teaches wherein at least one single ply of material extends through the first attachment wall (146), the first gas path wall (144), and the first connecting wall (152). Paragraph [0068] describes the walls as being composite and co-formed with each wall comprising a differently oriented wall portion of a common body. In other words, they are all formed from a single piece or ply. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bottome and Thistle as applied to Claim 1 above, and further in view of Mason (US 2012/0244003 A1), hereinafter Mason.
Regarding Claim 7, Bottome and Thistle teach the assembly as set forth in Claim 1. 
Bottome does not expressly teach at least one passageway extending through at least one of the walls as claimed. However, a passageway would have been obvious in view of Mason. 
at least one passageway (56) extending through at least one of the walls (18).  The passageways (18) help reduce the weight of the platform [0032]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly taught by Bottome-Thistle such that at least one passageway extends through at least one of the first attachment wall or the first connecting wall and at least one second passageway extends through at least one of the second attachment wall or the second connecting wall as suggested by Mason, to provide the benefit of reducing the weight of the assembly. 

Claims 8-9, 11, 15, 22, 25, and 27, as far as they are definite and understood, are rejected under 35 U.S.C. 103 as being unpatentable over Bottome in view of Clayton et al. (GB 2,416,568 A), hereinafter Clayton. A copy of Clayton was provided with a previous action on July 22, 2021. 
Regarding Claim 8, Figure 3 of Bottome teaches a gas turbine engine comprising: a fan section (between 112 and 114) for directing air into a fan bypass duct (122), the fan section including at least a first fan blade having a first pressure side wall and a first suction side wall and a second fan blade having a second pressure side wall and a second suction side wall, wherein the first pressure side wall and the second pressure side wall extend between a leading edge and a trailing edge on the first fan blade and the second pressure side wall and second suction side wall extend between a leading edge and a trailing edge on the second fan blade (see fan 113 comprising blades, such as blade 124 in Figure 4 with respective suction and pressure sides 128, 126 for each fan blade extending between front leading and rear trailing edges). Figures 4-5 teach a fan blade platform assembly including: a pressure side platform half (130) including a first attachment wall (146), a first gas path wall (144), and a first connecting wall attached to both the first attachment wall (146) and the first gas path wall (144); a suction side platform half (132 of circumferentially adjacent blade, not shown) including a second attachment wall (mirror of 146 across the blade), a second gas path wall (mirror of 144 across the blade), and a second connecting wall (mirror of 152 across the blade) attached to both the second attachment wall and the second gas path wall; and a seal (not shown) engaging the pressure side platform half (130) and the suction side platform half (132 of adjacent blade, not shown). See also annotated Figure 5’ above. What is shown in Figures 4-5 is a singular blade (124), however, it is understood that circumferentially adjacent blades have the same structure. The suction side platform half of an adjacent blade would be placed along the edge (142) shown in Figure 5, resulting in the claimed suction side platform half. This is described in paragraph [0060], which also includes the discussion of a seal engaging the platform halves. 
Bottome does not expressly teach wherein the pressure side platform is located downstream of a leading edge of the first fan blade and the suction side platform is located downstream of the leading edge of the second fan blade as claimed. However, arranging the platforms downstream the leading edges would have been obvious in view of Clayton.
Figures 7-9 and 12 of Clayton teach various embodiments wherein platforms (24) are located downstream of a leading edge of the respective blades (22). Traditionally, blades are contained within the dimensions of their given platforms. This leads to constraints to the design of the blade and platforms (Pg. 1, Lines 11-14). Placing the platforms between the leading and trailing edges (top and bottom with respect to figures) of the blade allows for greater variation in the number of blade arrangements or stagger angle compared to if the dimensions of the blade were restricted to that of the platform (Pg. 7, Lines 3-29). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine taught by Bottome such that the 
Regarding Claim 9, Bottome and Clayton teach the gas turbine engine as set forth in Claim 8. 
Bottome teaches wherein the first attachment wall includes an adhesive for securing the pressure side platform half to the pressure side of the first fan blade and the second attachment wall includes an adhesive for securing the suction side platform half to the second suction side of the second fan blade. This is shown in Figure 10, wherein an adhesive (194) is placed between an attachment wall (left of 194) of an appropriate platform half and the sides of fan blade (124) for securement [0102-0104]. 
Regarding Claim 11, Bottome and Clayton teach the gas turbine engine as set forth in Claim 9. 
Interpreting the edge (142) as being an extension of connecting wall (152), Figure 5 of Bottome teaches wherein the seal is in direct contact with one of the first connecting wall (152) and the second connecting wall and is in moveable engagement with the other of the first connecting wall (152) and the second connecting wall. See also annotated Figure 5’ above. Paragraph [0060] notes the seal may be formed or bonded to the edge (142), interpreted as direct contact, and sealed/bonded against an opposing edge. Simply being “sealed against” satisfies the broadest reasonable interpretation of “moveable engagement”, since being “sealed against” is understood to only require pressing against without a bonding attachment. 
Regarding Claim 15, Bottome and Clayton teach the gas turbine engine as set forth in Claim 8. 
Figures 4-5 of Bottome teach wherein the first fan blade (124) includes a first leading edge (front edge of 124) and a first trailing edge (aft edge of 124) and the second fan blade (not shown, same as 124) includes a second leading edge and a second trailing edge and the pressure side platform half (130) and the suction side platform half (not shown, 132 of adjacent blade) each include a forward edge (front edge of 130, 132) and an aft edge (aft edge of 130, 132). 
The modification in Claim 8 by Clayton results in the forward edge aft of the first leading edge and the second leading edge and the aft edge forward of the first trailing edge and the second trailing edge, as exemplified in Figures 7-9 and 12 of Clayton with the edges of platform (24) with respect to the edges of blade (22). As noted with respect to Claim 8 above, the modification allows for greater variation in the number of blade arrangements or stagger angle compared to if the dimensions of the blade were restricted to that of the platform (Pg. 7, Lines 3-29).  
Regarding Claim 22, Bottome and Clayton teach the gas turbine engine as set forth in Claim 8. 
The modification in Claim 8 by Clayton results wherein the pressure side platform is located upstream of the trailing edge of the first fan blade and the suction side platform is located upstream of the trailing edge of the second fan blade, as exemplified in Figures 7-9 and 12 of Clayton where the platforms (24) are located upstream the trailing edges (bottom with respect to figure) of the blades (22). ). As noted with respect to Claim 8 above, the modification allows for greater variation in the number of blade arrangements or stagger angle compared to if the dimensions of the blade were restricted to that of the platform (Pg. 7, Lines 3-29).  
Regarding Claim 25, Figures 4-5 of Bottome teach a fan blade assembly comprising: a first fan blade (124) having a pressure side wall (126) and a first suction side wall (128), wherein the first pressure side wall (126) and the first suction side wall (128) extend between a leading edge (front end) and a trailing edge (rear end) on the first fan blade (124); a pressure side platform half (130) including a first attachment wall (146), a first gas path wall (144), and a first connecting wall (152) attached to both the first attachment wall (146) and the first gas path wall (144); a suction side platform half (132 of circumferentially adjacent blade, not shown) including a second attachment wall (mirror of 146 across the blade), a second gas path wall (mirror of 144 across the blade), and a second connecting wall (mirror of 152 across the blade) attached to both the second attachment wall and the second gas path wall; and a seal (not shown) engaging one of the pressure side platform half (130) or the suction side platform half (132 of adjacent blade, not shown). See also annotated Figure 5’ above. What is shown in Figures 4-5 is a singular blade (124), however, it is understood that circumferentially adjacent blades have the same structure. The suction side platform half of an adjacent blade would be placed along the edge (142) shown in Figure 5, resulting in the claimed suction side platform half. This is described in paragraph [0060], which also includes the discussion of a seal engaging the platform halves. 
Bottome does not expressly teach wherein the pressure side platform is located downstream of a leading edge of the first fan blade and the suction side platform is located downstream of the leading edge of the first fan blade as claimed. However, arranging the platforms downstream the leading edge would have been obvious in view of Clayton.
Figures 7-9 and 12 of Clayton teach various embodiments wherein platforms (24) are located downstream of a leading edge of the respective blades (22). Traditionally, blades are contained within the dimensions of their given platforms. This leads to constraints to the design of the blade and platforms (Pg. 1, Lines 11-14). Placing the platforms between the leading and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine taught by Bottome such that the pressure side platform is located downstream of a leading edge of the first fan blade and the suction side platform is located downstream of the leading edge of the first fan blade as suggested by Clayton, to provide the benefit of allowing the increasing the number of blade arrangements or stagger angle available to the assembly due to no longer constricting the design of the blade to the be within the dimensions of the platform. 
Regarding Claim 27, Bottome and Clayton teach the gas turbine engine as set forth in Claim 8. 
Bottome teaches wherein at least one single ply of material extends through the first attachment wall (146), the first gas path wall (144), and the first connecting wall (152). Paragraph [0068] describes the walls as being composite and co-formed with each wall comprising a differently oriented wall portion of a common body. In other words, they are all formed from a single piece or ply. 

Claims 12 and 21, as far as they are definite and understood, are rejected under 35 U.S.C. 103 as being unpatentable over Bottome and Clayton as applied to Claim 9 and 8 above, and further in view of Trousdell et al. (US 4,875,830 A), hereinafter Trousdell.
Regarding Claim 12, Bottome and Clayton teach the gas turbine engine as set forth in Claim 9. 
a non-gas path side (underside) of the first gas path wall (144) and a non-gas path side of the second gas path wall (on 132 of adjacent blade, not shown). See also annotated Figure 5’ above. 
Bottome is silent regarding if the seal engages the non-gas path side. However, placing the seal on non-gas path sides would have been obvious in view of Trousdell. 
Figures 4-5 of Trousdell teach a platform assembly wherein a seal (46) engages a non-gas path side (34) of the platform (18). Placing the seal (46) on the non-gas path side (34) allows for the seal (46) to be urged to move radially outward due to centrifugal forces during operation. This produces a tight contact that limits the leakage of gases through the gap between platforms (Col. 4, Lines 15-31). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the engine taught by Bottome-Clayton such that the seal engages a non-gas path side of the first gas path wall and a non-gas path side of the second gas path wall as suggested by Trousdell, to provide the benefit of allowing centrifugal forces to cause the seal to bear against the underside, producing sealing effect. 
Regarding Claim 21, Bottome and Clayton teach the gas turbine engine as set forth in Claim 8. 
Figure 5 of Bottome teaches the first gas path wall (144) includes a first ledge (at 142) extending beyond an intersection with the first connecting wall (152); the second gas path wall includes a second ledge (at second edge) extending beyond an intersection with the second connecting wall; and the seal (not shown) engages the first ledge and the second ledge (see also Figure 5’ above). The seal is described in paragraph [0060] as engaging (142) and the complimentary, adjacent edge.  

Figures 4-5 of Trousdell teach a platform assembly wherein a seal (46) engages a non-gas path side (34) of the platform (18). Placing the seal (46) on the non-gas path side (34) allows for the seal (46) to be urged to move radially outward due to centrifugal forces during operation. This produces a tight contact that limits the leakage of gases through the gap between platforms (Col. 4, Lines 15-31). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the engine taught by Bottome-Clayton such that the seal engages a non-gas path side of the first ledge and a non-gas path side of the second ledge as suggested by Trousdell, to provide the benefit of allowing centrifugal forces to cause the seal to bear against the underside, producing sealing effect. 

Claim 16, as far as it is definite and understood, is rejected under 35 U.S.C. 103 as being unpatentable over Bottome and Clayton as applied to Claim 8 above, and further in view of Care et al. (US 2009/0269203 A1), hereinafter Care.
Regarding Claim 16, Bottome and Clayton teach the gas turbine engine as set forth in Claim 8. 
Bottome and Clayton do not expressly teach protrusions as claimed. However, protrusions would have been obvious in view of Care. 
Figures 4-5 of Care teach embodiments of a gas turbine engine wherein a fan blade (32) includes a first protrusion (31) on a first side engaging the platform (41). The protrusion provides an aerodynamic shape that also helps locate and provides a stop for platform (41). There are also improvements to securement of the platform (41) [0047]. 
. 

Claim 26, as far as it is definite and understood, is rejected under 35 U.S.C. 103 as being unpatentable over Bottome and Thistle as applied to Claim 24 above, and further in view of Clayton.
Regarding Claim 26, Bottome and Thistle teach the assembly as set forth in Claim 24. 
Figure 5 of Bottome teaches a first edge (148) located at an intersection of the first gas path wall (144) and the first attachment wall (146); and a second edge (142) located at an intersection of the first gas path wall (144) and the first connecting wall (152); wherein the second edge (142) is located opposite the first edge (148) on the first gas path wall (144), the first edge (148) of the first gas path wall (144) follows a first convex profile and the second edge (142) of the first gas path wall (144) follows a second concave profile. 
The modification in Claim 1 by Thistle results wherein the seal is V-shaped and in direct contact with one of the first connecting wall or the second connecting wall, as exemplified by the seal (72) in Figure 7 of Thistle. This limitation was addressed in Claim 1 above. 
Bottome and Thistle do not expressly teach wherein the pressure side platform is located upstream of the trailing edge of the first fan blade and the suction side platform is located upstream of the trailing edge of the first fan blade as claimed. However, locating the platforms upstream the trailing edge of the blade would have been obvious in view of Clayton. 
located upstream of the trailing edge of the respective blades (22). Traditionally, blades are contained within the dimensions of their given platforms. This leads to constraints to the design of the blade and platforms (Pg. 1, Lines 11-14). Placing the platforms between the leading and trailing edges (top and bottom with respect to figures) of the blade allows for greater variation in the number of blade arrangements or stagger angle compared to if the dimensions of the blade were restricted to that of the platform (Pg. 7, Lines 3-29). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine taught by Bottome-Thistle such that the pressure side platform is located upstream of the trailing edge of the first fan blade and the suction side platform is located upstream of the trailing edge of the first fan blade as suggested by Clayton, to provide the benefit of allowing the increasing the number of blade arrangements or stagger angle available to the assembly due to no longer constricting the design of the blade to the be within the dimensions of the platform. 

When there is a great deal of confusion and uncertainty as to the proper interpretation of the limitation of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F .2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of the terms employed in a claim or assumptions that must be made as to the scope of the claims. Prior art regarding Claims 13-14 will be reconsidered pending resolution of the indefiniteness issues, since Claim 13 appears to provide structure which conflicts with the claim it depends upon. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Figure 4A of Tatton (US 2017/0145829 A1), Figure 4 of Turner et al. (US 2017/0022824 A1), and Figures 3-4 of Bottome (US 2012/0148388 A1) are cited as evidentiary references showing how the area of the internal passage of a hollow platform increases as a result from the slanted shape.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON K WONG whose telephone number is (408)918-7626. The examiner can normally be reached Mon-Fri 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELTON K WONG/Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745